ORDER
PER CURIAM.
Movant, Mark L. Clayton, appeals from the judgment denying his request for post-conviction relief pursuant to Rule 24.035. Movant contends his counsel was ineffective for assuring him that he would receive only three years for first degree robbery and armed criminal action and this false assurance rendered his guilty plea involuntary.
*858We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no prece-dential value. However, we have provided the parties with a memorandum, for their use only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).